Kane, J. Appeal from a decision of the Workers’ Compensation Board, filed March 22, 2005, which, inter alia, ruled that the medical reports of the independent medical examiner were properly precluded.
The self-insured employer arranged for an independent medical examiner to examine claimant. The employer’s counsel conceded at the hearing that this physician’s report was not in the Workers’ Compensation Board’s file, though an addendum to the report was filed. A Workers’ Compensation Law Judge precluded the report and addendum for noncompliance with the requirements of Workers’ Compensation Law § 137, and authorized treatment for claimant. The employer appealed to the Board, which upheld the decision, resulting in this appeal.
We affirm. Because the report was not filed with the Board within 10 business days after the examination, it was properly precluded (see Workers’ Compensation Law § 137; 12 NYCRR 300.2 [d] [3], [9], [11]; accord Matter of Jarek v McCall, 268 AD2d 654, 655 [2000]; Matter of Klein v Regan, 165 AD2d 944, 945 [1990]). The addendum was also properly precluded, as it referred to and relied on the original report.
Crew III, J.P., Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.